Citation Nr: 1619656	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), to include as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for a psychiatric disorder, to include depression and mood disorder secondary to general medical condition with depressive features, claimed as secondary to another medical condition.  

3.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent
ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a March 2014 statement of the case (SOC), the RO addressed the specific issues pertaining to a respiratory disorder and a psychiatric disorder.  The Veteran perfected an appeal as to those specific issues in an April 2014 VA Form 9 substantive appeal.

In a separate and distinct March 2014 SOC, the RO addressed the issue of entitlement to a higher rating for diabetes.  In the same SOC, the RO also addressed the issues of service connection for hypertension, bilateral hearing loss, and tinnitus.  The Veteran's VA Form 9, as it pertained to that specific SOC, was filed in May 2014.  The Veteran marked the box stating that he only wished to appeal the issue of entitlement to a higher rating for diabetes.  Thus, the service connection issues addressed in that separate SOC are not before the Board as the Veteran expressly limited the appeal regarding the issues addressed in that SOC.  See 38 C.F.R. § 20.200, 20.202; 20.1103 (2015).  

The issue of entitlement to a TDIU has been raised as a component of the initial rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In March 2016, the Board sent the Veteran and his representative a letter asking whether he wished to waive RO jurisdiction of additional evidence added to the claims file after the case was last reviewed by the agency of original jurisdiction (AOJ).  In April 2016, the Veteran's representative wrote back asking the Board to remand the matter for AOJ consideration of the additional evidence.  Six days later, the Veteran responded directly to the Board by waiving AOJ jurisdiction of the evidence.  The Board will resolve the conflicting statements in the manner potentially least prejudicial to the Veteran-no waiver of AOJ review.  See 38 C.F.R. § 20.1304(c) (2015).  The Board will proceed accordingly.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This appeal must be remanded to obtain missing records, to arrange for VA examinations and to allow for the AOJ to consider additional evidence in the first instance.  

Missing Records

With regard to the claim of service connection for a respiratory condition, a January 2013 VA medical record states that the Veteran was scheduled to follow up with his non-VA primary care provider and pulmonologist that week.  Because those records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

Similarly, the Veteran's VA medical records from October 2012 until February 2014 have been obtained.  The earliest record, in October 2012, does not appear to be the Veteran's first visit to VA as it is titled "annual visit" and refers to the Veteran's treatment history "since last visit."  The duty to assist extends to obtaining VA medical records without consideration of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016).


VA Examinations

The Veteran has not undergone a VA examination to address the claimed respiratory disorder.  The Board finds that such an examination is necessary.

With regard to diabetes, the Veteran underwent a VA examination in June 2012 to address the severity of the condition.  In a May 2014 brief, the Veteran's representative indicated that a new examination was needed to fully evaluate the ongoing severity of the condition.  In light of this contention, a remand is necessary to arrange for new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The Board notes that the claim of service connection for a psychiatric condition is intertwined with the claim of service connection for a respiratory condition.  Similarly, the claim for a TDIU is intertwined with the appeal for a higher rating for diabetes.  As such, these claims will also be remanded.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment with his private primary care provider and pulmonologist.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This must include all records from any VA medical facility at which he has been treated beginning from his initial enrollment in VA's health care system.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed respiratory disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all respiratory disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (b), the examiner is asked to address the likelihood that a respiratory condition results from Agent Orange exposure in Thailand.  In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" is established and, instead, to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.  

However, the examiner is asked to address the National Academy of Science, Veterans and Agent Orange:  Update 2012, which found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and the following conditions: (19) respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung).  

This finding that there is "inadequate or insufficient evidence to determine whether an association exists" is defined as meaning that the "available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association.  For example, these studies may fail to control for confounding factors, have inadequate exposure assessment, or fail to address latency."

(c)  If not directly related to service on the basis of question (b), is any respiratory condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any representative disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected diabetes.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's diabetes condition.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated manifestations.  

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six to eight hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

